Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Xavier Lavar French, Appellant                        Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00114-CR        v.                          18F0164-202).      Memorandum Opinion
                                                      delivered by Justice Carter,* Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.
                                                      *Justice Carter, Retired, Sitting by
                                                      Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s judgment and sentence.
       We note that the appellant, Xavier Lavar French, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 21, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk